       Case 1:19-cv-00108-DAD-BAM Document 45 Filed 08/31/20 Page 1 of 1



1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6
7    FRED FELEKI MARTINEZ,                            )   Case No.: 1:19-cv-00108-DAD-BAM (PC)
                                                      )
8                     Plaintiff,                      )
                                                      )   ORDER REQUIRING REMOTE
9             v.                                          APPEARANCES AT SETTLEMENT
                                                      )
                                                      )   CONFERENCE
10   CALIFORNIA STATE PRISON,
                                                      )
     CORCORAN, et.al.,                                    Date: September 29, 2020
11                                                    )   Time: 10:00 a.m.
                                                      )
12                    Defendants.                     )
                                                      )
13                                                    )
14            This case is currently set for settlement conference before the undersigned on September 29,
15   2020, at 10:00 a.m.
16            In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the
17   Court finds that the parties shall appear remotely via Zoom.
18            Counsel for Defendants shall contact Courtroom Deputy, Mamie Hernandez, at (559) 499-
19   5672 or mhernandez@caed.uscourts.gov for the video and dial-in information for all parties. Counsel
20   for Defendants is also required to arrange for Plaintiff’s participation by contacting the Litigation
21   Coordinator at the institution where Plaintiff is housed and providing the necessary Zoom contact
22   information.
23
24   IT IS SO ORDERED.
25
     Dated:        August 31, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE
27
28

                                                          1
